Citation Nr: 1506686	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.



WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé 


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1974 to November 1974, and from May 1979 to October 1979.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This decision denied service connection for a back condition, also claimed as multiple disc arthritis and narrowing and deterioration of the bone, and depression, and appeal to the Board was perfected thereafter.  Service connection for depression was denied in a Board decision of March 2014; therefore, this issue is no longer before the Board. 

The Board's decision of March 2014 also remanded the issue of entitlement to service connection for a low back disability for further development.  The Board finds that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran and his fiancé testified at an August 2013 videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's current low back disability was not incurred in service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Arthritis, including arthritis of the lumbar spine, is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Analysis

The Veteran contends that a current low back disorder is related to his active service.  Specifically, he stated, both in testimony before the undersigned and in a June 2011 notice of disagreement, that he ran into a pole while en route to a pre-dawn formation in October 1974, and fell onto his back.  The Veteran indicated that he went to sick call after this accident, but was only diagnosed with an ulcer; per the Veteran, he was not given a back examination or x-ray at the time. Review of the military personnel record confirms that he was enrolled in basic training at this time.

As an initial matter, the record contains competent evidence of a current disorder of the thoracolumbar spine.  VA outpatient treatment records show that the Veteran presented in October 2010 with back pain radiating into both legs.  The Veteran reported that his back had been hurt at work "the other day," but that this had only exacerbated pain which pre-dated the workplace accident.  An October 2010 x-ray found multilevel degenerative changes in the Veteran's back, with mild to moderate disc narrowing.  A November 2010 MRI found degenerative joint disease within the lower lumbar spine, along with epidural lipomatosis causing narrowing of the thecal sac.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine in December 2010.  The Veteran was given epidural steroid injections to treat lumbar radiculopathy in February and October 2011.  An MRI of February 2013 showed spondylosis at L4-L5, and L5-S1 foraminal compromise.  The Veteran has continued VA treatment for back pain through March 2014.  The April 2014 VA examination report noted that the Veteran had been diagnosed with intervertebral disc degeneration in 2010.  For these reasons, a current disorder of the low back is acknowledged.  

The Veteran's service treatment records indicate that the Veteran ran into a pole in 1974, but not that the Veteran injured his back in this accident.  An in-service treatment record dated October 14, 1974 indicates that the Veteran presented with complaints of stomach cramps, which had lasted one week.  Per this treatment record, the Veteran stated he was running very fast, and fell over a wooden post; another post hit his stomach as he was falling.  The Veteran reported that he had experienced pain since this time, experienced pain when moving his bowels, and had a decreased appetite.  The Veteran further indicated that he had been "sick" since entering service, and wanted to leave military service.  The only finding on physical examination was slight tenderness on palpation.  The tender body part is not specified in the treatment record; however, insofar as the Veteran presented for stomach cramps, the Board infers that this was a reference to palpation of the abdomen or stomach.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (noting that the Board may permissibly draw "inference[s] based on the evidence" as long as any inference resulting in a medical determination is independent and cited).

The in-service treatment record of October 14, 1974 does not indicate that the Veteran complained of back pain or injury.  In his January 2013 substantive appeal to the Board, the Veteran asserts that he complained his back was hurting, but that the treating physician either ignored him or did not hear him.  In his August 2013 testimony before the undersigned Veterans Law Judge, the Veteran again stated that "they wouldn't listen to me" when he reported back pain after running into a pole.

The Board has carefully considered the Veteran's assertion that he attempted to report a back injury in October 1974, but that the treating nurse declined to record the Veteran's report.  However, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2009).  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).   

In reviewing the in-service treatment record of October 14, 1974, the Board finds no discernable evidence that the treating nurse was falsifying her notes, or deliberately excluding complaints from the record.  Although the Veteran's presenting complaint was stomach cramps, the treating nurse recorded the Veteran's complaint that he had been "sick" since entering service, and wished to leave service, alongside physical examination findings; it appears that the treating nurse attempted to faithfully record all of the Veteran's complaints.  Moreover, the treating nurse would have had no discernable reason to leave reported symptoms out of a treatment record, and considerable professional motivation, including potential reputational and licensing consequences, to accurately record the Veteran's reported symptoms.  It is particularly difficult to imagine a reason for the treating nurse to record the Veteran's report of stomach pain, but not his report of back pain.  Absent clear evidence showing the contrary, the Board presumes that the Veteran's treating nurse accurately recorded his reported symptoms on October 14, 1974.  The Board concludes, therefore, that the Veteran did not report back pain or injury on this date.

Nor does the record indicate that the Veteran reported back pain on any other occasion during his military service.  At his entrance examination of August 1974, the Veteran denied a history of leg cramps or back pain, and his spine was normal on clinical evaluation.  Pes planus was noted.  In treatment records of September 1974, the Veteran reported pain in his left foot, which had lasted for one week, and a headache that had lasted for two weeks.  On October 3, 1974, the Veteran reported ankle pain and toe cramping; mild flat feet were found on examination, and he left active service in November 1974.

In August 1977, the Veteran sought to enlist in the Army National Guard.  An August 1977 enlistment examination found a normal spine, and the Veteran denied recurrent back pain in the associated medical history report.  In a December 1977 examination, the Veteran's spine was again normal on clinical evaluation, the Veteran described his health as "good," in the associated medical history report, and the Veteran denied recurrent back pain.

The Veteran did not resume active service until May 1979.  A health care record of October 1979 indicates that the Veteran had difficulty shaving, with ingrown hairs reported.  The Veteran was afforded a separation examination in October 1979.  Clinical evaluation showed no abnormality of the spine, and the Veteran denied a history of recurrent back pain.  Moreover, the Veteran stated that he was in good health, though he also noted he was using an ulcer medication.

At his hearing, the Veteran testified that he began to experience sharp back pain when running after his October 1974 accident, and this pain had continued to the present day.  Pain would radiate from his lower back, down to his legs.  The Veteran indicated that he had not seen a doctor about his back pain until 2010, because he did not know what was wrong with him, and he believed that the pain would go away.  The Board notes that the Veteran related the same history to a consultative examiner for the Social Security Administration in December 2010.

At his April 2014 VA compensation examination, the Veteran told the examiner that he had run into a pole in 1974, but he did not indicate that back pain had persisted from that time through the present.  Rather, the Veteran stated that his back had begun to hurt around 2010, after lifting a bag at work.  The examiner indicated that she had reviewed the Veteran's claims file, and noted that the Veteran's November 2010 MRI had found moderate right neuroforamina stenosis at L4-L5 and L5-S1, with evidence of epidural lipomatosis in the lower lumbar spine causing narrowing of the thecal sac.  The examiner observed symptoms of moderate bilateral radiculopathy on examination.  However, the examiner found it was less likely than not that the Veteran's low back disability was incurred in or caused by an in-serve injury, event or disease, based upon his lack of symptoms or treatment in service, and the lack of evidence of symptoms or treatment for back pain prior to 2010.

The Veteran is competent to report the onset of pain in his back during military service, as this is a symptom a lay person can observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board must assess the credibility and weight it will assign to the Veteran's report.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this case, the Board places very little weight upon the Veteran's assertions that he began experiencing back pain following his October 1974 accident, and that he has continuously experienced back pain since 1974.  If one would reasonably expect evidence to be recorded in a medical record, its absence may tend to prove or disprove a pertinent fact, and this absence may therefore be pertinent.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013).  If the Veteran had reported back pain on October 14, 1974, the Board can discern no plausible reason that this report would not have been recorded in the treatment note.  Moreover, the Veteran's examinations of August 1977, December 1977, and October 1979 were not merely silent with regard to recurrent back pain; the Veteran denied a history of it on all three occasions, twice described his health as "good",  and none of the three clinical evaluations found symptoms of a spine disorder.  These contemporaneous accounts of the Veteran's health have greater probative value than the Veteran's assertions, first produced in 2010, that he had begun experiencing back disability symptoms during his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

Even the Veteran's recent assertions that he began to experience back pain during military service have not been consistent with one another.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may consider inconsistencies between lay statements in ascribing them weight).  The Veteran testified before the undersigned Veterans Law Judge that his back pain began following his October 1974 accident, and gave the same report to the Social Security Administration consultative examiner, but told the VA examiner that his pain had not begun until 2010.  

The Veteran first sought treatment for back pain at a VA outpatient clinic in October 2010.  Upon presentation, he indicated that he had been having "some pain" prior to hurting his back at work recently.  In his December 2010 claim for service connection, the Veteran also asserted that his back pain had begun a "long time" ago.  VA treatment records of December 2010 indicate the Veteran had reported that his lumbar part started in 1973, subsequent to an injury.  However, the Veteran's application for compensation benefits also indicated that he had not been treated for back pain outside the VA system, or prior to November 1, 2010.  The Board acknowledges, as the Veteran contends in his substantive appeal, that frequent medical care for a chronic or long-term condition is sometimes onerous or impractical.  However, thirty-six years passed between the date the Veteran alleges onset of his back condition, and the first occasion on which he sought treatment; thirty-one years passed following his departure from military service.  This lengthy period following military service without recorded complaint or treatment for back pain is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also notes that the Veteran presented at the VA outpatient clinic for his first annual evaluation of chronic medical conditions in November 2009.  The Veteran reported a vague "all over" pain on this occasion, and the treating physician noted that the Veteran was a former narcotic abuser.  The Veteran reported a history of treatment at a free clinic for headaches, hypertension, and muscle pain, as well as right foot pain following an injury at work.  The Veteran articulated multiple chronic and painful health problems which required treatment, and the treating physician indicated that the Veteran became upset because he was not prescribed narcotics.  However, the Board observes that the Veteran did not report back pain, or a history of back pain.

The Board notes that, in treatment notes of November 2009, the Veteran's treating physician did note that the Veteran "thinks DJD"; however, there is no indication in these notes that the Veteran reported symptoms of degenerative joint disease of the spine.  The Veteran reported pain "all through body," in his feet, in joints, and in legs, but made no report of back pain, with or without radiation.

The Veteran's lay assertions that he began to experience symptoms of a back disorder in October 1974, and that his symptoms were continuous to the present, are not consistent with his service treatment record, with his repeated denials of back pain and normal spine examinations through October 1979, or with the lengthy period thereafter without recorded symptoms of, or treatment for, back pain.  This record includes a VA treatment record that contains no mention of back pain prior to October 2010.  Moreover, the Veteran has not consistently reported that his back symptoms continued following military service; as discussed herein, he told the VA examiner that they had begun in 2010.  For these reasons, the Board places little weight upon the Veteran's lay assertions regarding the onset of back disability symptoms in military service , as well as his assertions that symptoms were continuous following military service.

In his January 2013 substantive appeal to the Board, the Veteran asserted that, absent any other recorded cause, his back condition must have been caused by the October 1974 accident.  However, while the Veteran is competent to report symptoms a lay person can observe, the causation or etiology of his degenerative back condition is beyond his competence, and thus his assertions in this regard have no probative value in establishing a nexus to service.  Layno, 6 Vet. App. 465.  

In an April 2011 administrative decision, the Veteran was found unemployable by the Social Security Administration (SSA), due to limitations imposed by discogenic and degenerative disorders of the back and obesity, beginning on the date the claim was filed in November 2010.  Determinations of the Social Security Administration (SSA) are potentially pertinent to claims for compensation, and so VA must review them.  However, the Board is not bound by SSA's determinations.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  In the instant claim to service connection, the issue before the Board is the existence of a nexus between the Veteran's current back disability and military service; SSA, in contrast, was faced with the question of whether the Veteran's disabilities precluded all work, regardless of their connection to military service.  SSA afforded the Veteran a consultative examination in December 2010, and the consultative examiner's January 2011 report indicated the Veteran experiences intense lumbar pain, with possible radiculoneuropathy, compromising his gait and stance.  However, neither the SSA examiner, nor any SSA adjudicator, offered an opinion regarding the nexus between the Veteran's current disability and military service.  For this reason, the Board places little weight upon the April 2011 SSA decision and associated examination report.  "The credibility and weight to be attached to [medical] opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that the April 2014 VA examiner's conclusion that the Veteran's back disorder was less likely than not incurred in or caused by service to be highly probative.  The conclusion was based on both a physical examination of the Veteran, and review of the claims file.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In the Board's March 2014 remand, the examiner was directed to specifically "consider and discuss the Veteran's report of a fall onto a pole during service, which is documented in a service treatment record dated October 14, 1974, in addition to the other evidence of record."  To that end, the examiner noted that the Veteran had been seen for stomach cramps on October 14, 1974, after running fast and falling over a wooden post.  However, the examiner observed that "No complaints of a back symptoms or injury was noted in VBMS [service treatment] records.  10-3-1979 Report of Medical History was negative for recurrent back pain. [. . .]  Per Veteran's own report during this C&P exam, his back pain started in 2010 after picking up trash at his job."

The record contains no medical evidence of in-service incurrence of a back disability, nor medical evidence that the Veteran experienced symptoms of a back disability prior to October 2010 - many years after leaving military service.  In fact, the Veteran repeatedly denied back symptoms through October 1979, and had normal spine exams.  Neither the Veteran's lay assertions of in-service incurrence, nor his assertions of continuity of symptoms, are credible.  The April 2014 VA examiner has produced a well-reasoned opinion that there is less likely than not a nexus between the Veteran's current disability and military service.  The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2011, prior to the initial adjudication of this case, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  

Moreover, in an August 2013 hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim, included evidence of a competent nexus opinion.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Prior to the Board's remand order of March 2014, the Veteran's service treatment record, as well as his VA treatment record, had been associated with the claims file.

In March 2014, the Board remanded this issue for additional development.  The RO was instructed to obtain the Veteran's claim file pertaining to his successful application for Social Security Disability benefits, as well as any pertinent outstanding VA treatment records.  Thereafter, the RO was to obtain a VA examination and opinion regarding the nature and etiology of the Veteran's back disorder.  The Veteran's SSA file was obtained, along with VA treatment records through March 2014, and a VA examination and opinion was obtained in April 2014.  The claim was thereafter readjudicated, with the issuance of a supplemental statement of the case in July 2014.  Therefore, the Board finds that the RO substantially complied with the March 2014 remand directive.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Following the March 2014 remand order, it appears that all known and available records relevant to the pending appeal have been obtained and are associated with the claims files.  The record does not indicate, and the Veteran does not assert, that pertinent treatments records are outstanding.  

With regard to the April 2014 VA examination, the Board notes that the VA examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for a low back disorder.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board has properly proceeded with the foregoing decision.	



ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


